UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014. or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:000-17007 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 South 16th Street, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-Accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 per share Title of Class Number of Shares Outstanding as of May 08, 2014 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I:Financial Information Page Item 1. Financial Statements Consolidated balance sheets as of March 31, 2014 and December 31, 2013 (unaudited) 1 Consolidated statements of income for the three months ended March 31, 2014 and 2013 (unaudited) 2 Consolidated statements of comprehensive income for the three months ended March 31, 2014 and 2013 (unaudited) 3 Consolidated statements of cash flows for the three months ended March 31, 2014 and 2013 (unaudited) 4 Consolidated statements of changes in shareholders’ equity for the three months ended March 31, 2014 and 2013 (unaudited) 5 Notes to consolidated financial statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 44 Part II:Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 47 Republic First Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets March 31, 2014 and December 31, 2013 (Dollars in thousands, except per share data) (unaudited) March 31, 2014 December 31, 2013 ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity, at amortized cost (fair value of $21 and$21, respectively) 21 21 Restricted stock, at cost Loans held for sale Loans receivable (net of allowance for loan losses of $11,950 and $12,263, respectively) Premises and equipment, net Other real estate owned, net Accrued interest receivable Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Demand – non-interest bearing $ $ Demand – interest bearing Money market and savings Time deposits Total Deposits Accrued interest payable Other liabilities Subordinated debt Total Liabilities Shareholders’ Equity Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued - - Common stock, par value $0.01 per share: 50,000,000 shares authorized; shares issued 26,501,742 Additional paid in capital Accumulated deficit Treasury stock at cost (416,303 shares) Stock held by deferred compensation plan (112,542 shares) Accumulated other comprehensive loss Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to consolidated financial statements) 1 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Income For the Three Months Ended March 31, 2014 and 2013 (Dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, Interest income Interest and fees on taxable loans $ $ Interest and fees on tax-exempt loans 82 91 Interest and dividends on taxable investment securities Interest and dividends on tax-exempt investment securities 79 73 Interest on federal funds sold and other interest-earning assets 12 59 Total interest income Interest expense Demand-interest bearing Money market and savings Time deposits Other borrowings Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Non-interest income Loan advisory and servicing fees Gain on sales of SBA loans Service fees on deposit accounts Legal settlements - Gain on sale of investment securities - Bank owned life insurance income - 13 Other non-interest income 46 67 Total non-interest income Non-interest expenses Salaries and employee benefits Occupancy Depreciation and amortization Legal Other real estate owned Advertising Data processing Insurance Professional fees Regulatory assessments and costs Taxes, other Other operating expenses Total non-interest expense Income before benefit for income taxes Benefit for income taxes ) ) Net income $ $ Net income per share Basic $ $ Diluted $ $ (See notes to consolidated financial statements) 2 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income For the Three Months Ended March, 2014 and 2013 (Dollars in thousands) (unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net of tax Unrealized gain on securities (pre-tax $2,056 and $6, respectively) 4 Reclassification adjustment for securities gains (pre-tax $-, and $703, respectively) - ) Total other comprehensive income (loss) ) Total comprehensive income $ $ (See notes to consolidated financial statements) 3 Republic First Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2014 and 2013 (Dollars in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Write down of other real estate owned Depreciation and amortization Stock based compensation 88 72 Gain on sale and call of investment securities - ) Amortization of premiums on investment securities Proceeds from sales of SBA loans originated for sale SBA loans originated for sale ) ) Gains on sales of SBA loans originated for sale ) ) Increase in value of bank owned life insurance - ) Increase in accrued interest receivable and other assets ) ) Decrease in accrued interest payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of investment securities available for sale ) ) Proceeds from the sale of securities available for sale - Proceeds from the maturity or call of securities available for sale Proceeds from redemption of FHLB stock 3 Net increase in loans ) ) Net proceeds from sale of other real estate owned 63 - Premises and equipment expenditures ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities Net increase (decrease) in demand, money market and savings deposits ) Net decrease in time deposits ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures Interest paid $ $ Income taxes paid $
